Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.


For Claims 1 -5 and 8-12 , Smith et al. (2016/0373935) discloses a system comprising :
at least one network core ( See boxes 1104a and 1004b in figure 11 (with one or more network elements to perform each of one or more network management functions (
See network in figure 9); and at least one network edge segment ( See box 920 in figure 9) including: (a) one or more access nodes ( See box 102 in figure 9), (b) at least one edge computing resources functionally associated with , and (c) a secure link gateway to convey to the core network elements information  generated at the edge segment and about data services provided by the at least one edge computing resource to connected client devices;

wherein said at least one edge computing resource provides data services selected from the group consisting of: (a) application server data, (b) content server data,

(c) data storage services, and (d) internet gateway services ( See PGW and SGW in figure 9);

wherein said at least one of said or more network elements to perform each of one or more network management functions performs Legal Inspection ( See box 106 in figure 9); and


wherein said at least one network edge includes edge computing monitoring modules to intercept, copy and send to said network core data generated by said edge computing resource { See box 902a and secure link in figure 12); and

wherein said edge computing monitoring modules is configured to intercept, copy and send to said network core data received by said edge computing resource ( See box 1202a in figure 12).

For claims 1-5 and 7-12, Smith et al. discloses all the subject matter of the claimed invention with the exception a type and volume of data services in a communication network. Cartmell et al. from the same or similar field of endeavor teaches a provision of the type of volume for data services (See paragraphs 091-093 ). Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use the type and volume services as taught by Cartmell et al. in the communications network of Smith et al. for the purpose of identifying amount of data used.

5. Claims 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. in view of Cartmell et al. as applied to claim 1 -5 and 8-12 above, and further in view of Narayanaswamy.

For claims 6-7 and 13-14, Smith et al. and Cartmell et al. disclose all the subject matter of the claimed invention with the exception selecting and performing the data interception and bulk data interceptions in a communication network. Narayanaswamy from the same or similar field of endeavor teaches a provision of the selecting and performing the data interception and bulk data interceptions (See paragraphs 0091 and 0021). Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use the selecting and performing the data interception and bulk data interceptions as taught by Narayanaswamy in the communications network of Smith et al. and Cartmell et al. for the purpose of identifying the data interception.

  6. Applicant's arguments filed 11/7/2020 have been fully considered but they are not persuasive.
   In the remarks of 11/07/2020, applicant traverses the rejection under 103(a) The traversal is based on the ground the Smith reference fails to teach or even suggest all of the limitations of independent claims 1 and 8. More specifically, the Smith reference, which describes a system for sharing communication bandwidth of a base-station between two or more network operators, is completely silent regarding any (1) edge computing resources hosted on the wireless access nodes and/or (2) conveying to a network core information about services provided by these edge computing resources to devices connected to these base-stations, both of which are recited limitations in claims 1 and 8. This argument are not found to be persuasive. Applicant’s attention is directed  box 920 in figure 9,  box 102 in figure 9 wherein it teaches the edge computing . 

7. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476